EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Paul Kim for the interview conducted on 11/23/2021.

Claims 1-6, 9-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8  are also directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 7-8 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The application has been amended for some claims follows:

1. (Currently Amended) A semiconductor device, comprising:
	a first latch including a first inverter and a second inverter, the first latch configured to latch an input data, and output a first output data; and
a second latch including a third inverter and a fourth inverter, the second latch configured to latch the first output data, and output a second output data,
wherein at least one inverter among the first through the fourth inverters includes,
a first transistor,
a second transistor sharing a first drain node of the second transistor with the first transistor,
a third transistor, and
a fourth transistor sharing a second drain node of the fourth transistor with the third transistor,
wherein a first signal is provided to gate nodes of the first through the fourth transistors, and a second signal is outputted from the first and second drain nodes, and
the first latch does not include a break region, the first latch including a first gate line and a second gate line each including a respective gate electrode, the first gate line and the second gate line are electrically connected through a metal line.  

2. (Original) The semiconductor device of claim 1, wherein:
a source node of the first transistor and a source node of the third transistor are connected to a driving power supply, and a source node of the second transistor and a source node of the fourth transistor are connected to a ground voltage.

3. (Original) The semiconductor device of claim 2, wherein:
the first transistor and the third transistor are PMOS transistors and the second transistor and the fourth transistor are NMOS transistors.

4. (Original) The semiconductor device of claim 1, wherein:
the at least one inverter includes the first inverter and the third inverter; 
the first inverter is configured to receive the input data; and 
the third inverter is configured to receive the first output data.

5. (Original) The semiconductor device of claim 4, wherein:
at least one of the second and the fourth inverters includes,
a fifth transistor having a first terminal,
a sixth transistor connected to an output node and serially connected to the fifth transistor,
a seventh transistor connected to the output node and serially connected to the sixth transistor, and
an eighth transistor serially connected to the seventh transistor; and


6. (Original) The semiconductor device of claim 5, wherein:
the third signal is provided to the gate nodes of the first through the fourth transistors as an input.

7. (Withdrawn, Rejoined) The semiconductor device of claim 5, wherein:
the first inverter is configured to receive the input data through a first transfer gate; and 
the third inverter is configured to receive the first output data through a second transfer gate.

8. (Withdrawn, Rejoined) The semiconductor device of claim 7, wherein:
the fifth transistor and the sixth transistor are PMOS transistors and the seventh transistor and the eighth transistor are NMOS transistors.

9. (Original) The semiconductor device of claim 5, wherein:
a fourth signal different from the second signal is provided to a gate node of the sixth transistor; and 
a fifth signal different from the second signal is provided to a gate node of the seventh transistor.

10. (Original) The semiconductor device of claim 9, wherein:


11. to 20. (Cancelled) 


Allowable Subject Matter
3.	1-10 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device, comprising “the first latch does not include a break region, the first latch including a first gate line and a second gate line each including a respective gate electrode, the first gate line and the second gate line are electrically connected through a metal line” in combination with other limitations as a whole.

The closet prior arts on records are Applicant Admitted Prior Art (AAPA) in view of Lu etal (US Patent 9,123,565). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 2-10 are also allowed being dependent on allowable claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/